Dowling, J.
A license issued for the premises in question had been forfeited May 20, 1907. by reason of the conviction of Joseph P. Boyle, an employee of the certificate holder. The certificate holder, James Doherty, on applying for a new certificate, was refused same by the special deputy commissioner of excise upon the ground that, under subdivision 8, section 17, of the Liquor Tax Law, as amended by chapter 144, Laws of 1908, which took effect April 21, 1908, no new certificate can be issued for the period of one year following the date of the conviction of the certificate holder for certain crimes committed on the licensed premises. The act in question is highly penal in *369its provisions; its penalties are severe and vigorous. I am of the opinion that it must be strictly construed and not extended by implication or construction. It, is significant that elsewhere in the act the words of extension to agents and employees are carefully used and reiterated.
The application for an order, directing the issue of a certificate to the petitioner is, therefore, granted.
Application granted.